                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND


Charlie D. Vick

      v.                              Civil No. 19-cv-267-SJM-AKJ

United States Marshal Service Deputy Marshal
Brent Moore, Deputy Marshal John Doe 1, and
Deputy Marshal John Doe 2; Bureau of
Alcohol, Tobacco, Firearms, and Explosives
Agent John Doe 3; Donald W. Wyatt Detention Facility
and Central Falls Detention Facility Corporation 1



                             O R D E R

     Plaintiff, Charlie D. Vick, an inmate at the Donald W.

Wyatt Detention Facility (“Wyatt”), has filed a complaint (Doc.

No. 1) asserting that he was subjected to excessive force

incident to his arrest and deliberate indifference to his

medical needs while in pretrial detention.     The matter is before

the court for preliminary review pursuant to 28 U.S.C. § 1915A.



                              Standard

     The court conducts a preliminary review of prisoner

complaints filed in forma pauperis.      See 28 U.S.C.




     1Plaintiff has identified the U.S. Marshals Service, the
Donald W. Wyatt Detention Facility, and the Bureau of Alcohol,
Tobacco, Firearms, and Explosives as defendants. This court has
construed the Complaint liberally as intending to name all of
the defendants listed in the caption of this Order. The clerk’s
office is directed to update the docket accordingly.
§§ 1915(e)(2), 1915A.    Pro se complaints are construed

liberally.    See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam).    In considering whether the complaint states a claim,

the court determines whether, stripped of legal conclusions, and

with all reasonable inferences construed in plaintiff’s favor,

the complaint contains “sufficient factual matter, accepted as

true, to ‘state a claim to relief’” upon which relief can be

granted.    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

omitted).    Claims may be dismissed, sua sponte, if, among other

things, the court lacks jurisdiction, a defendant is immune from

the relief sought, or the complaint fails to state a claim upon

which relief may be granted.    See 28 U.S.C. §§ 1915(e)(2),

1915A(b)(1).



                             Background

     Vick alleges that on January 17, 2019, federal officers

appeared at the apartment in Everett, Massachusetts, where Vick

was staying, with a warrant for Vick’s arrest.    Those officers

included United States Marshal Service (“USMS”) Deputy Marshal

Brent Moore; two unnamed USMS Deputy Marshals identified here as

Deputy Marshals John Doe 1 and John Doe 2; and an unnamed Bureau

of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) agent,

identified here as ATF Agent John Doe 3.    Vick asserts he

complied with those officers’ orders to put his hands up and get

                                  2
down on the floor, and that he did not resist arrest.    While

Vick was on the floor restrained by Deputy Marshal Moore, and

while ATF Agent John Doe 3 was watching nearby, Deputy Marshals

John Doe 1 and John Doe 2 swore at Vick and kicked him several

times in the mouth, neck, back, and ribs, resulting in bruises

to Vick’s back and side, scratches and cuts on his face and

lips, and substantial damage to his teeth, for which he

continues to require dental procedures.   Vick asserts that the

force used in arresting him took a toll on his mental and

emotional health and has impacted his ability to connect with

his children and family.   He continues to suffer mental health

problems, including sleep difficulties, anxiety, flashbacks,

irritability, aggression, emotional numbness, and depression.

     Vick alleges that after his arrest and initial court

appearance he was sent to Wyatt for pretrial detention.     Upon

his arrival at Wyatt, Vick told unspecified corrections officers

about the injuries he sustained during his arrest.   Vick

complained that he was in a lot of pain, and he requested

medical attention.   Vick alleges that although the Wyatt

officers documented his injuries, no one provided him with

proper medical attention at Wyatt, even after he grieved the

issue, until, he asserts, the court in Vick’s criminal case

ordered the facility to provide him with medical care.

     Vick filed this action naming Wyatt, the USMS, and the ATF

                                 3
as defendants, and identifying Moore, Deputy Marshals John Doe 1

and John Doe 2, and ATF Agent John Doe 3 as individuals who may

be liable for using excessive force incident to his arrest.

Vick further asserts that unspecified officers, officials, or

health care providers at Wyatt were deliberately indifferent to

his serious medical needs relating to his injuries during his

pretrial detention, until the court in Vick’s criminal case

ordered them to provide him with proper treatment.



                            Discussion

I.   Claims

     Construed liberally, the Complaint (Doc. No. 1) asserts

claims under Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971), against Moore and the

John Doe arresting officers for using excessive force during

Vick’s arrest, in violation of the Fourth Amendment, and claims

under 42 U.S.C. § 1983 against unspecified Wyatt health care

providers or officers, and/or Wyatt’s municipal operator, the

Central Falls Detention Facility Corporation (“CFDFC”), 2 for



     2See Lehal v. United States, No. 13cv3923 (DF), 2015 U.S.
Dist. LEXIS 173610, at *43, 2015 WL 9592706, at *14 (S.D.N.Y.
Dec. 29, 2015) (federal constitutional claims asserted against
Wyatt’s operator the CFDFC and its employees are properly
analyzed under 42 U.S.C. § 1983, rather than under Bivens).



                                4
deliberate indifference to Vick’s injuries.    Before this court

can complete its preliminary review of Vick’s complaint,

however, it requires additional information regarding Vick’s

medical care claims, as explained below.



II.   Medical Care Claims

      A.    Standard

The Fourteenth Amendment Due Process Clause prohibits conditions

of confinement, including inadequate medical care, amounting to

pretrial punishment.    See Bell v. Wolfish, 441 U.S. 520, 535

(1979).    A Fourteenth Amendment medical care claim requires a

showing of a failure or delay in attending to a “serious medical

need.”     Miranda-Rivera v. Toledo-Davila, 813 F.3d 64, 74 (1st

Cir. 2016).    An inmate alleging that defendants violated his

Fourteenth Amendment right to medical care must also plead facts

regarding the defendants’ state of mind.    An inmate may state a

claim if he or she pleads facts showing deliberate indifference

to a serious medical need.    Leite v. Bergeron, 911 F.3d 47, 52–

53 (1st Cir. 2018) (“A prison official is deliberately

indifferent where she ‘knows of and disregards an excessive risk

to inmate health or safety.’” (citations omitted)); Zingg v.

Groblewski, 907 F.3d 630, 635 (1st Cir. 2018) (“‘deliberate

indifference’” can be manifested by “‘a denial of needed medical

treatment in order to punish the inmate,’” or “‘wanton’ or

                                  5
criminal recklessness in the treatment afforded” (citations

omitted)).     “‘[L]iability for negligently inflicted harm is

categorically beneath the threshold of constitutional due

process.’”     Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472

(2015) (citation omitted). 3



     B.      Unspecified Individuals at Wyatt

     Vick has not pleaded any facts regarding any particular

health care providers, officials, or officers at Wyatt who knew

of Vick’s injuries and whose action or inaction resulted in

delays in Vick’s receipt of medical care for a serious medical

need.     This court grants Vick thirty days from the date of this

Order to file an amended complaint specifically identifying the

individuals at Wyatt who he alleges were aware of his injuries

and who did not take steps to ensure that Vick received prompt,

necessary medical care while in pretrial detention.     In that

complaint amendment, Vick must state with specificity, to the



     3As the question is not squarely presented, this court does
not express any opinion as to whether a pretrial detainee could
plead a viable Fourteenth Amendment medical care claim based on
facts showing defendants’ purposeful, knowing, or reckless
disregard of an excessive risk to a serious medical need. See
Miranda v. Cty. of Lake, 900 F.3d 335, 354 (7th Cir. 2018). Cf.
Estate of Vallina v. Cty. of Teller Sheriff’s Office, 757 F.
App’x 643, 646 (10th Cir. 2018) (noting Circuit split as to
whether Kingsley, 135 S. Ct. at 2472-74, alters the mens rea
standard required for detainee medical care claims).


                                   6
extent he knows, what each such officer or health care provider

he intends to name as a defendant knew about Vick’s injuries and

need for medical care, and what each of those individual

defendants did or did not do that delayed Vick’s receipt of

proper medical care for those injuries.



     C.   Claims against Wyatt and CFDFC

     Vick has specifically named Wyatt as a defendant.    This

court has liberally construed the Complaint as intending to name

Wyatt’s municipal operator, the CFDFC, as a defendant.    A

municipal corporation may be held liable under 42 U.S.C. § 1983

if “execution of a government’s policy or custom, whether made

by its lawmakers or by those whose edicts or acts may fairly be

said to represent official policy, inflicts the injury.”      Monell

v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978).     Assuming

without deciding that a Monell claim could be asserted against

the CFDFC, this court notes that Vick has not pleaded any facts

suggesting that the failure to provide prompt, proper treatment

resulted from any CFDFC policy, practice, or custom.    The court

grants Vick thirty days to file a complaint amendment asserting

new, specific facts regarding any policy, practice or custom at

Wyatt that resulted in the delay in Vick’s receipt of medical

care for his injuries while in pretrial detention, for purposes

of stating a Fourteenth Amendment Monell claim against CFDFC.

                                7
                           Conclusion

     For the foregoing reasons, the court directs as follows:

     1.   Vick is granted thirty days from the date of this

Order to file an amended complaint, to state a Fourteenth

Amendment claim upon which relief can be granted as to the

delays in his receipt of necessary medical care for his arrest-

related injuries while he was in pretrial confinement at Wyatt,

which shall state, with specificity:

          a.   The names of particular Wyatt corrections

     officers, officials, or health care providers who were

     aware of Vick’s injuries, who did not act to ensure he

     received necessary medical care for his injuries;

          b.   The facts regarding what those individual

     officers, officials, or health care providers did or did

     not do, after becoming aware of Vick’s injuries and/or

     serious medical needs, that resulted in Vick’s delayed

     receipt of medical care for his serious medical needs

     relating to his injuries; and

          c.   Whether any particular policy, custom, or

     practice of Wyatt or its municipal operator, CFDFC, was

     responsible for the delays in Wyatt’s receipt of medical

     care relating to his injuries.

     2.   Pending this court’s receipt of Vick’s response to

this Order or the expiration of the time for filing a response,

                                8
the court takes the completion of its preliminary review of

Vick’s claims under advisement.

      SO ORDERED.



                                __________________________
                                Andrea K. Johnstone
                                United States Magistrate Judge

May 30, 2019

cc:   Charlie D. Vick, pro se




                                  9
